Citation Nr: 0403473	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  03-08 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.  

This matter arises from a December 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.  The RO granted entitlement to service 
connection for PTSD with assignment of an initial evaluation 
of 50 percent, effective from September 6, 2002, date of 
claim.  The RO denied entitlement to service connection for 
bilateral hearing loss and for a low back disorder.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (BVA or Board) for 
resolution.  

The issue of entitlement to service connection for a low back 
disorder is addressed in the REMAND portion of this decision.  
The appeal with respect to such issue is therefore REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues of entitlement to an initial rating 
in excess of 50 percent for PTSD and for service connection 
for bilateral hearing loss has been developed by VA.  

2.  PTSD is objectively shown to be productive of 
symptomatology most consistent with occupational and social 
impairment with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation, obsessional rituals 
which interfere with routine activities, speech 
intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence), and difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and difficulty in establishing and maintaining 
effective relationships.  

3.  The veteran is currently gainfully employed on a full-
time basis.  

4.  At the time of his discharge from service, the veteran 
was shown to have essentially normal hearing.  

5.  The veteran was exposed to acoustic trauma during his 
active service including heavy weapons and small-arms fire in 
combat, and engine noise from assault helicopters.  

6.  The veteran is currently diagnosed with bilateral hearing 
loss.  

7.  The probative and competent medical evidence of record 
establishes that bilateral hearing loss is linked to active 
service.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 70 percent for 
PTSD have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 
9411 (2003).  

2.  Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  



This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issues service connection for 
bilateral hearing loss, and an initial evaluation in excess 
of 50 percent for PTSD.  

The Board is confident in this assessment because the 
evidence as presently constituted is sufficient in 
establishing a full grant of benefits.  Therefore, any 
outstanding development not already conducted by VA is 
without prejudice; hence, any deficiencies in the duties to 
notify and to assist constitute harmless error.

Additional development by the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) would only 
serve to further delay resolution of the claim.  Bernard, 
supra.


I.  Initial Increased Evaluation
Factual Background

The veteran underwent a private psychiatric examination in 
September 2002 in order to determine 1) if he had PTSD, and 
2) if such PTSD had been incurred as a result of his active 
service.  The medical records dated prior to September 2002 
fail to document any treatment for PTSD or other psychiatric 
problems.  

The service medical records are likewise silent for any 
indication of psychiatric disorders.  The service personnel 
records disclose that he was awarded the Combat Infantryman's 
Badge, the Purple Heart Medal, the Bronze Star Medal, the 
Army Commendation Medal with a "V" device denoting valor, 
and an Air Medal.  The veteran's stressors are therefore 
acknowledged and the only issue currently before the Board is 
the severity of his now service-connected PTSD as reflected 
in the only evidence made available, the report of the 
September 2002 private psychiatric examination.  

The report of the September 2002 examination discloses that 
the veteran was examined by both a psychiatrist and a 
psychologist to determine what, if any, psychiatric disorders 
he may have, and also to determine the degree of severity of 
any of those diagnosed disorders.  He was observed to be 
friendly, neat, and well groomed in appearance.  He was 
nonetheless found to be what the examiner characterized as 
"very suspicious."  

The examiner indicated that he appeared to be very reluctant 
to share certain types of information, but eventually became 
more open as the interview progressed.  He described in some 
detail his combat experiences in Vietnam for which he was 
ultimately awarded the Bronze Star Medal, the Purple Heart 
Medal, the Army Commendation Medal, and the Combat 
Infantryman's Badge.  The examiner indicated that the veteran 
experienced a visual flashback while relating his combat 
experiences.  


Following service, the veteran indicated that he attempted to 
rebuild his life, and worked at a number of relatively 
insignificant jobs, but that he had been employed in "some 
type of job" for the past 19 years.  Two marriages resulted 
in divorce, and the veteran was since unable to sustain a 
relationship for any length of time.  The veteran indicated 
that he lived alone, but that he worked on an unspecified job 
approximately ten hours per day, and owned several rental 
properties.  He stated that his property management work 
required a great deal of driving alone.  

According to the veteran, he experienced insomnia, and when 
he was able to sleep, such was of poor quality.  While he 
indicated that he was not afraid to mingle with crowds, he 
was nonetheless suspicious of what other people were doing.  
The veteran offered that he did not belong to any 
organizations, and did not engage in recreational activities.  
Flashbacks recurred with increasing intensity following the 
September 11, 2001 attacks at the World Trade Center and at 
the Pentagon.  He stated that he was not interested in 
forming any relationships, and continued to work in order to 
avoid thinking about anything else.  

The veteran further indicated that he had not undergone any 
previous mental health therapy.  Noting that the veteran 
worked long and hard hours, the examiner offered that the 
veteran was effectively a social recluse and did not relate 
well to other people.  On examination, the veteran's thought 
processes were found to be intact, and there was no 
tangential or circumstantial speech.  

While the veteran's speech was generally within normal 
limits, the examiner found that the veteran's under-
elaboration with respect to many aspects of his life and 
symptomatology was a survival defense mechanism which allowed 
him to avoid thinking about a particular subject when he did 
not discuss that subject.  The veteran's mood and affect were 
characterized as anger, fear, and depression.  

The veteran's mood was not observed to change during the 
interview, although the veteran did become more receptive to 
discussions with the examiner as the interview progressed.  

The veteran was found to be hypervigilant as manifested by 
suspiciousness which prevented him from acting freely during 
the interview.  The veteran was not found to have any 
psychotic symptoms, although he tended to exhibit paranoia in 
his ideation.  

The veteran's general fund of information was adequate, but 
diminished when he became angry at various points during the 
interview.  Memory was slightly below average, and 
concentration was described as only fair.  Abstract reasoning 
was characterized as extremely poor.  Insight was also poor, 
but the veteran's judgment for managing daily affairs was 
normal, due at least in part to the duties imposed by his 
business affairs.  

Given the veteran's inability to relate to other people, the 
examiner found that he would have been unable to function in 
a normal work environment, and would therefore be considered 
unemployable.  But for the fact that the veteran had been 
able to build a business for himself which did not require a 
great deal of interaction with other people, the examiner 
stated that he would be effectively unemployable.  

The examiner concluded with a diagnosis of Axis I chronic 
PTSD and a depressive disorder.  In addition, he offered an 
Axis V global assessment of functioning (GAF) score of 44.  
The examiner went on to state that as a result of his PTSD, 
the veteran was an extremely handicapped individual who was 
unable to report or relate a great deal of his symptoms.  
Such symptoms included detached response, difficulty 
sleeping, depression, and flashbacks.  Further, the veteran 
was circumspect about discussing his use of alcohol which the 
examiner found may have been indicative of additional 
problems.  His demonstrated suspiciousness was found to be 
manifested to a degree as to result in possible delusional 
behavior should he experience significant adverse 
circumstances.  


Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  
The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  In claims involving increased 
initial ratings after service connection has been 
established, all of the evidence submitted in support of the 
veteran's claim is to be considered.  In initial rating 
cases, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999); 38 C.F.R. § 4.2 (2003).  

PTSD is currently evaluated under the provisions set forth at 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).  Pursuant to 
those criteria, a 50 percent evaluation is warranted upon a 
showing of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week, 
difficulty in understanding complex commands; impairment of 
short- or long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances in 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  


A 70 percent evaluation is contemplated where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as:  suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish or 
maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
danger of hurting oneself or others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; and memory loss for names of close relatives, own 
occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2003).  

The GAF is a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of 
mental health-illness."  [citing the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders, Fourth Edition 1994 (DSM-IV).  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 91995); also cited in Richard v. 
Brown, 9 Vet. App. 266 (1996).  

Under the criteria found in DSM-IV, a GAF score ranging 
between 41 and 50 is indicative of a psychiatric disorder 
manifested by serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  


The Rating Schedule also provides that when evaluating a 
psychiatric disorder, the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
shall be considered, and the evaluation shall be based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
The evaluation must also consider the level of social 
impairment, but shall not be assigned solely on the basis of 
social impairment.  When a single disability has been 
diagnosed both as a physical condition and as a mental 
disorder, the rating agency shall evaluate it using a 
diagnostic code that represents the dominant (more disabling) 
aspect of the condition.  See 38 C.F.R. § 4.126 (2003).  

Further, the Board observes that the words "slight," 
"moderate," and "severe" as used in the various diagnostic 
codes are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  See 38 C.F.R. § 4.6 (2003).  

It should also be noted that the use of terminology such as 
"mild" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be considered in arriving at a 
decision regarding an increased rating.  See 38 C.F.R. 
§§ 4.2, 4.6 (2003).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  



Analysis

After a careful review of the objective medical evidence, 
consisting of the report of the September 2002 psychiatric 
examination, the Board finds that the evidence supports a 
grant of an initial 70 percent disability evaluation for the 
veteran's PTSD.  The evidence clearly shows the veteran to be 
severely disabled as a result of his service-connected PTSD.  
He was shown to have occupational and social impairment in 
most areas including work, family, and social relationships, 
and the examiner pointed out that were he not self employed, 
the veteran would most likely be unemployable.  Further, 
while the veteran's judgment may have been shown to be 
intact, his mood was such as to cause significant impairment, 
and his depression appeared to prevent him from functioning 
in an effective manner.  

In reaching the above conclusion, the Board further notes 
that the assigned GAF score of 44 appears to be somewhat 
inconsistent with the veteran's objectively manifested 
symptomatology.  He was not shown to have a flat affect, 
although he was clearly severely depressed as reflected by 
his reluctance to discuss the full range of his 
symptomatology.  He was not shown to have any sort of 
suicidal ideation, but he was nonetheless shown to experience 
serious impairment in his social and occupational 
functioning.  On that basis then, the Board concludes that he 
could fairly be considered to have manifested serious 
symptoms of a psychiatric disorder, in this case, PTSD.  

Further, as the examiner pointed out, the veteran's 
"suspiciousness" could lead to delusional or even psychotic 
behavior, depending on circumstances at any given moment.  
Accordingly, while not all of the criteria for assignment of 
a 70 percent evaluation for PTSD have been met, the Board 
finds that the veteran's overall disability picture with 
respect to PTSD are arguably of such severity as to more 
closely approximate the level of impairment contemplated in 
the next higher evaluation of 70 percent.  38 C.F.R. § 4.7.

The veteran would not, however, be entitled to an initial 
evaluation in excess of 70 percent, because in the first 
instance, he has been shown to be gainfully employed on a 
full-time basis, and has not been shown to experience 
delusions or psychotic behavior.  He is clearly able to 
perform all activities of daily living, can drive an 
automobile, and has not been shown to manifest any persistent 
danger of hurting himself or others.  Therefore, the Board 
concludes that the criteria for assignment of an initial 100 
percent evaluation for PTSD have not been met.  To the extent 
that the Board finds that the criteria for assignment of a 70 
percent initial evaluation for PTSD have been met, the appeal 
is granted with respect to that issue.  

Additionally, the Board notes that the 70 percent evaluation 
reflects disablement since filing of the claim, and should be 
made effective the date of claim and grant of compensation 
benefits; namely, September 6, 2002.  Accordingly, the Board 
finds no basis for assignment of "staged" ratings.  See 
Ferguson, supra.


II.  Service Connection for Bilateral Hearing Loss

Factual Background

The veteran's service medical records disclose that he was 
shown to have impaired hearing at the time of his entrance 
into service.  The report of an audiometric examination 
conducted in March 1968 shows that the pure tone thresholds, 
in decibels, to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
35
LEFT
10
10
15
25
30

Speech audiometry was not performed, and although hearing 
impairment was indicated at the time of the veteran's 
entrance into service, it was apparently not found to be a 
bar to his enlistment.  

No other hearing problems were noted in the service medical 
records, and the report of his service separation examination 
dated in January 1971 discloses normal hearing.  The report 
of that audiometric examination disclosed the veteran's pure 
tone thresholds, in decibels, to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
X
15
LEFT
0
0
0
X
15

Again, speech audiometry was not conducted, but whispered 
voice tests revealed the veteran's hearing acuity to be 15/15 
bilaterally.  He also failed to note any hearing difficulty 
on the medical questionnaire accompanying the separation 
examination report.  

In support of his claim for service connection, the veteran 
submitted the report of a private audiological examination 
with an accompanying statement from the examining audiologist 
dated in July 2002.  The report of the audiometric 
examination disclosed the veteran's pure tone thresholds, in 
decibels, to be approximately:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
55
65
65
LEFT
15
20
55
60
55

The audiologist stated that the veteran had bilateral 
moderate high-frequency sensorineural hearing loss which was 
consistent with noise induced hearing loss.  The examiner 
stated that from the veteran's self-reported history of 
having been exposed to acoustic trauma in service from 
various weapons fire and explosions as well has helicopters, 
it was "quite likely" that his hearing loss was incurred as 
a result of his active service.  


Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of continuity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  Id.  

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b), by the submission of (a) evidence that 
a condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).  The CAVC has 
established the following rules with regard to claims 
addressing the issue of chronicity.  The chronicity provision 
of 38 C.F.R. § 3.303(b) is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service and still has such a condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  A lay person is not, however, competent to 
provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability, 
unless such a relationship is one which a lay person's 
observations is competent.  See Savage, 10 Vet. App. at 495-
97.

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.  




In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  

Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or 
where the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  See 38 C.F.R. 
§ 3.385 (2003).  

The laws and regulations do not require in-service complaints 
of, or treatment for, hearing loss in order to establish 
service connection.  See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  Instead, as noted by CACV; [W]here the 
regulatory threshold requirements for hearing disability are 
not met until several years after separation from service, 
the record must include evidence of exposure to disease or 
injury in service that would adversely affect the auditory 
system and post-service test results meeting the requirement 
of 38 C.F.R. § 3.385.  Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

The Board observes that the RO denied the veteran's claim for 
service connection for bilateral hearing loss primarily on 
the basis that it considered such disorder to have pre-
existed service, and that it was not shown to have been 
permanently aggravated therein.  The RO relied on the report 
of the service entrance examination showing impaired hearing 
to deny the veteran's claim.  The Board finds, however, that 
the probative value of that evidence is more than offset by 
the report of the veteran's service separation examination 
which disclosed no hearing impairment in any of the 
frequencies tested.  Further, while the veteran may have 
experienced some acute hearing loss at the time of his entry 
into service in 1968, he was nonetheless found to be fit for 
full combat duty.  

In this case, the Board finds that the report of the July 
2002 private audiological examination report is dispositive 
of the issue of service incurrence for bilateral hearing 
loss.  The RO conceded that the veteran incurred tinnitus in 
service, and granted service connection for that disability, 
largely on the strength of the July 2000 examination report.  

The Board concludes that the veteran has been shown to have a 
present disability with respect to bilateral hearing loss, 
that the nature of his duties as a helicopter-borne assault 
troop necessarily involved exposure to severe acoustic 
trauma, and that a medical nexus has been established between 
the acoustic trauma the veteran experienced in service and 
his current disability.  

On that basis, the Board concludes that the elements 
necessary for establishing service connection have been 
shown, and that the evidence supports a grant of service 
connection for bilateral hearing loss.  Accordingly, based on 
the foregoing, service connection for bilateral hearing loss 
is established, and the veteran's appeal is granted to that 
extent.  


ORDER

Entitlement to an initial evaluation of 70 percent for PTSD 
is granted, subject to the applicable statutes and 
regulations governing the award of monetary benefits.  

Entitlement to service connection for bilateral hearing loss 
is granted.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs (or VBA AMC) to provide expeditious handling of all cases 
that have been remanded by the Board and the CAVC.  See M21-
1, Part IV, paras. 8.43 and 38.02.

The veteran contends that his combat duties in Vietnam 
required him to carry heavy loads including arms, ammunition, 
communication, and other equipment, and that such ultimately 
resulted in a current low back disorder.  Accordingly, the 
veteran seeks entitlement to service connection for a low 
back disorder.  

A review of the veteran's claims file fails to disclose 
mention of low back problems in service.  As discussed, 
through his attorney, the veteran submitted a statement in 
November 2002 indicating that the evidence he submitted in 
support of his claim for service connection was sufficient to 
warrant a grant of such benefit without the need to undergo a 
VA rating examination.  The evidence he submitted in support 
of his claim for service connection consists of a statement 
dated in August 2002 from his private physician indicating 
that the veteran had been treated on three occasions for low 
back problems.  The physician stated that it may be possible 
that the veteran's low back problems, characterized as 
general pain and disc protrusions at L4-5 and L5-S1, may have 
been caused as a result of having to carry heavy loads for 
extended periods while stationed in Vietnam.  

The veteran's claim was denied by a December 2002 rating 
decision on the basis that the medical evidence submitted was 
insufficient to establish the proper medical nexus needed to 
warrant a grant of service connection for the claimed low 
back disability.  The Board observes that that the statement 
offered by the veteran's private physician is too equivocal 
to provide a proper basis for establishing service incurrence 
for a low back disorder.  The private physician only 
suggested the "possibility" that the veteran's hearing 
disability may possibly have been incurred as a result of his 
active service.  

In that regard, the CAVC has held that such medical opinions 
expressed in terms of "may" also implies "may" or "may 
not" and are too speculative to establish a plausible claim 
by themselves.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); see also Bostain v. West, 11 Vet. App. 124, 127-28 
(1998); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
(Medical opinions employing the phrase "may" or "may not" 
are speculative. . . ).  

In the present case, the Board finds that the opinions of 
record here suggesting either a mere possibility of service 
incurrence or that the veteran's claimed low back disorder 
may have begun in service are analogous to the terms "may or 
may not" and are hence too speculative to form a basis upon 
which service connection for a low back disorder may be 
established.  

Accordingly, after a review of the appeal, the Board finds 
that further procedural and evidentiary development is 
necessary in order to properly adjudicate the veteran's 
claim.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 
2002) must be fully complied with and 
satisfied.  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his claimed low back 
disorder from the time of his discharge 
from service to the present.  

He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.  
Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA 
special orthopedic examination by an 
orthopedic surgeon or other appropriate 
medical specialist including on a fee 
basis if necessary for the purpose of 
determining the nature and etiology of 
any diagnosed low back disorder.  

The veteran must be advised as to the 
consequences of failure to report to the 
scheduled examination at the appointed 
time.  38 C.F.R. § 3.655 (2003).

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  

The examiner must annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination.  Any 
further indicated special studies must be 
conducted.  It is requested that the 
examiner address the following medical 
issues:  

Does the veteran have a chronic acquired 
disorder(s), and if so is it at least as 
likely as not that any diagnosed low back 
disorder(s) is/are due to service, or if 
preexisting service, was/were aggravated 
thereby

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale, and should be reconciled with 
any other relevant medical opinions of 
record.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for a low back 
disorder.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is again hereby notified 
that failure to report for any scheduled VA examination(s) 
without good cause shown may adversely affect the outcome of 
his claim for service connection, and may result in its 
denial.  38 C.F.R. § 3.655 (2003).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



